United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0830
Issued: August 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2017 appellant filed a timely application for review from a September 28,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from May 4, 2016, the date of the most recent merit decision, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2016 appellant, then a 60-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome as a result of repetitive chart preparation. She first became aware of her condition and
of its relationship to factors of her federal employment on May 1, 2014. The claim form did not
indicate that appellant stopped work.
In an incident report dated May 1, 2014, a supervisor noted that appellant had
experienced pain and numbness in her hands, and that her duties had been changed as a
corrective action.
By letter dated March 16, 2016, OWCP informed appellant of the evidence needed to
establish her claim, and noted that she had not submitted sufficient evidence to establish her
claim. It afforded her 30 days to submit additional evidence to the record and to respond to its
inquiries.
Appellant submitted a narrative statement dated March 21, 2016 describing her federal
employment duties alleged to have caused her condition, noting that her duties had changed in
May 2014 requiring preparation of more pages per chart for each patient.
In a letter dated March 15, 2016, Dr. Timothy Kleinschmidt, a Board-certified internist,
diagnosed appellant with bilateral carpal tunnel syndrome. He stated that she worked with
medical records, involving sorting and preparation of charts with hundreds of sheets of paper per
day. Appellant experienced increased numbness, pain, and lack of coordination during this
activity. Dr. Kleinschmidt suggested that she undergo electromyography (EMG) testing. He
noted that appellant’s onset of symptoms was on May 1, 2014 and opined that “this is likely
occupation related.” Dr. Kleinschmidt further related that she required surgical consultation.
By decision dated May 4, 2016, OWCP denied appellant’s claim for compensation. It
found that she had not submitted sufficient medical evidence to establish causal relationship
between her accepted federal employment duties and her claimed carpal tunnel syndrome.
By letter dated May 21, 2016, received by OWCP on May 31, 2016, appellant requested
reconsideration of the May 4, 2016 OWCP decision. With her request, appellant attached a letter
that referred to a May 19, 2016 letter from Dr. Kleinschmidt, a report from a Dr. Wallerstein, and
results of EMG testing. However, none of these documents were received by OWCP.
By decision dated September 28, 2016, OWCP denied appellant’s request for
reconsideration. It found that she had not submitted any evidence or legal arguments not
previously considered in support of her request. OWCP noted that the documents that appellant
referred to in her request were not received by OWCP.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
2

argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
without further merit review of the claim.
With her May 21, 2016 request for reconsideration appellant attached a letter that referred
to a May 19, 2016 letter from Dr. Kleinschmidt, a report from a Dr. Wallerstein, and results of
EMG testing.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, or advance a new and relevant legal argument not previously considered. Thus, she is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient well-rationalized
medical evidence to establish a causal relationship between her claimed carpal tunnel syndrome
and duties of her federal employment. A claimant may be entitled to a merit review by
submitting pertinent new and relevant evidence, but appellant did not submit any such evidence
in this claim. In her request for reconsideration, appellant referred specifically to reports from
Dr. Kleinschmidt, Dr. Wallerstein, and results of EMG testing. However, as OWCP noted, none
of these reports were received. As such, appellant did not submit any medical evidence on
reconsideration relevant to the underlying reason her claim was denied on May 4, 2016, and did
not meet any of the requirements to warrant reconsideration of her claim.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2016 is affirmed.
Issued: August 2, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

